Exhibit 10.2

EXECUTION COPY







AMENDMENT NO.  2 TO THE
SENIOR SECURED SUPERPRIORITY PRIMING
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

and

AMENDMENT NO. 1 TO THE

SENIOR SECURED SUPERPRIORITY PRIMING

DEBTOR-IN-POSSESSION NOTE PURCHASE AGREEMENT





 Dated as of July 17, 2009




AMENDMENT NO. 2 TO THE SENIOR SECURED SUPERPRIORITY PRIMING DEBTOR-IN-POSSESSION
CREDIT AGREEMENT and AMENDMENT NO. 1 TO THE SENIOR SECURED SUPERPRIORITY PRIMING
DEBTOR-IN-POSSESSION NOTE PURCHASE AGREEMENT among MILACRON INC., a Delaware
corporation (the “Borrower”), the guarantors listed on the signature pages
hereto (the “Guarantors”), DDJ CAPITAL MANAGEMENT, LLC (“DDJ”), as
administrative agent (the “Administrative Agent”) for the Lenders and the other
Secured Parties, AVENUE INVESTMENTS, L.P. (“Avenue”), the Affiliates of DDJ
listed on the signature pages hereto (together with Avenue the “Initial
Lenders”), the other banks, financial institutions and other institutions
lenders from time to time party hereto (each, a “Lender”, and collectively with
the Initial Lenders and any other person that becomes a Lender, the “Lenders”)
and the purchasers of the DIP Term Notes from time to time party hereto (the
“Purchasers”).

PRELIMINARY STATEMENTS:

(1)

The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into that certain Senior Secured Superpriority Priming
Debtor-in-Possession Credit Agreement dated as of March 11, 2009, as amended by
Amendment No. 1 to the Senior Secured Superpriority Priming Debtor-in-Possession
Credit Agreement dated as of May 12, 2009 (as amended, supplemented, modified or
restated from time to time, the “Credit Agreement”).  

(2)

The Borrower, the Guarantors, the Administrative Agent and the Purchasers have
entered into that certain Senior Secured Superpriority Priming
Debtor-in-Possession Note Purchase Agreement dated as of May 12, 2009 (as
amended, supplemented, modified or restated from time to time, the “Note
Purchase Agreement”). Capitalized terms not otherwise defined in this Amendment
(the “Amendment”) have the same meanings as specified in the Credit Agreement or
Note Purchase Agreement, as applicable.

(2)

The Borrower has requested changes and modifications to the Credit Agreement
 and Note Purchase Agreement as hereinafter set forth and the Lenders and
Purchasers are, on the terms and conditions stated below, willing to grant the
request of the Borrower and amend the Credit Agreement and Note Purchase
Agreement, as applicable, as hereinafter set forth.





Milacron - Amendment No. 2 to the DIP Credit Agreement

Amendment No. 1 to the DIP Note Purchase Agreement




--------------------------------------------------------------------------------

2




SECTION 1.

Amendments.  Each of the Credit Agreement and Note Purchase Agreement are,
effective as of the date hereof (the “Amendment No. 2 Effective Date”) and
subject to the satisfaction of the conditions precedent set forth in Section 2,
hereby amended as follows.

(a) Amendments to Credit Agreement.  

(1) The definition of “Permitted Intercompany Debt” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting the phrase “$3,500,000
(provided that notwithstanding the foregoing, the aggregate amount of Debt
permitted to be incurred under this clause (i)(b) shall not exceed $500,000
without the prior written consent of the Required Lenders)” contained in clause
(i)(b)(D) thereof and substituting in lieu thereof the following:

“$8,000,000 (provided that notwithstanding the foregoing, the aggregate amount
of Debt permitted to be incurred under this clause (i)(b), when aggregated with
any outstanding Investments incurred pursuant to Section 5.02(g)(vii), shall not
exceed $6,500,000 without the prior written consent of the Required Lenders)”.

(2) Section 5.02(g) of the Credit Agreement is hereby amended and restated as
follows:

“Investments.  Make or hold, or permit any of its Subsidiaries to make, any
Investment in any Person, except for (i) Investments existing on the Effective
Date, as set forth on Schedule 5.02(g) hereto, but not any increase in the
amount thereof as set forth in such Schedule or any other material modification
of the terms thereof, (ii) Investments in Cash Equivalents; (iii) advances and
loans constituting Permitted Intercompany Debt; (iv) Investments not
constituting loans or advances by (A) any Loan Party in any other Loan Party and
(B) Non-Loan Party in any other Non-Loan Party; (v) Investments (A) received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors or in connection with the settlement of delinquent accounts and disputes
with customers and suppliers, or (B) received in settlement of debts created in
the ordinary course of business and owing to the Borrower or any Subsidiary or
in satisfaction of judgments; (vi) Investments (A) in the form of deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with current market practices, (B) in the form of extensions
of trade credit in the ordinary course of business, or (C) in the form of
prepaid expenses and deposits to other Persons in the ordinary course of
business; (vii) Investments constituting Hedge Agreement entered into for
non-speculative purposes; (viii) Investments by a Loan Party in Foreign
Subsidiaries in an amount not to exceed, when aggregated with any Debt permitted
under clause (i)(b) of the definition of Permitted Intercompany Debt, $8,000,000
(provided that notwithstanding the foregoing, the aggregate amount of
Investments permitted under this clause (viii), when aggregated with any
outstanding Debt incurred pursuant to clause (i)(b) of the definition of
Permitted Intercompany Debt, shall not exceed $6,500,000 without the prior
written consent of the Required Lenders) during the term of this Agreement so
long as the proceeds of such Investment are directly, or indirectly, applied by
such Foreign Subsidiary in accordance with the DIP Budget; and (ix) Investments
by a Loan Party in the capital stock of a Foreign Subsidiary, which is funded
solely from the retirement of outstanding intercompany Debt existing as of the
Effective Date which is owing by such Foreign Subsidiary to such Loan Party.”





Milacron - Amendment No. 2 to the DIP Credit Agreement

Amendment No. 1 to the DIP Note Purchase Agreement




--------------------------------------------------------------------------------

3




(b) Amendments to Note Purchase Agreement. Article V of the Note Purchase
Agreement is hereby amended to take into account the amendments set forth in
clause (a) of this Section 1, and such amendments shall apply to the Note
Purchase Agreement mutatis mutandis, taking into account such modifications as
are necessary to reflect the terms in the Note Purchase Agreement and in the DIP
Term Notes.

SECTION 2.

Conditions of Effectiveness.  This Amendment is subject to the provisions of
Section 10.01 of the Credit Agreement and Note Purchase Agreement, respectively.
 This Amendment shall become effective as of the Amendment No. 2 Effective Date
when and only when, on or before the Amendment No. 2 Effective Date the
Administrative Agent shall have received counterparts of this Amendment executed
by each Loan Party and the Required Lenders or, as to any of the Lenders or
Purchasers, advice satisfactory to the Administrative Agent that such Lender or
Purchaser has executed this Amendment.

SECTION 3.

Reference to and Effect on the Credit Agreement, Note Purchase Agreement and the
Notes.  (a)  On and after the Amendment No. 2 Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in (i) the Note
Purchase Agreement, (ii) the Notes and (iii) each of the other Transaction
Documents, to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b)

On and after the Amendment No. 2 Effective Date, each reference in the Note
Purchase Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Note Purchase Agreement, and each reference in (i) the
Credit Agreement, (ii) the Notes and (iii) each of the other Transaction
Documents, to “the Note Purchase Agreement”, “thereunder”, “thereof” or words of
like import referring to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement, as amended by this Amendment.

(c)

The Credit Agreement, Note Purchase Agreement and the Notes, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  

(d)

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender, Purchaser or the Administrative Agent under the Credit Agreement or
Note Purchase Agreement, nor constitute a waiver of any provision of the Credit
Agreement or Note Purchase Agreement. Each of the parties hereto agree to be
bound by the Credit Agreement or Note Purchase Agreement, to the extent party
thereto, as amended hereby.

SECTION 4.

Costs, Expenses.  The Borrower hereby agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment, and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 10.04 of the Credit Agreement and Section 11.03 of the Note Purchase
Agreement.

SECTION 5.

Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by 





Milacron - Amendment No. 2 to the DIP Credit Agreement

Amendment No. 1 to the DIP Note Purchase Agreement




--------------------------------------------------------------------------------

4




telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.




SECTION 6.

Affirmation and Consent of Guarantors.  Each Guarantor hereby consents to the
amendments to the Credit Agreement and Note Purchase Agreement effected hereby,
and hereby confirms, acknowledges and agrees that, (a) notwithstanding the
effectiveness of this Amendment, the obligations of such Guarantor under the
Credit Agreement and Note Purchase Agreement, each as amended hereby, or in any
other Loan Documents to which it is a party are, and shall remain, in full force
and effect and are hereby ratified and confirmed in all respects, except that,
on and after the effectiveness of this Amendment, each reference to “this
Agreement”, “hereunder”, “hereof” or words of like import shall mean and be a
reference to the Credit Agreement or Note Purchase Agreement, as applicable, as
amended by this Amendment, (b) the pledge and security interest in the
Collateral granted by it pursuant to the Collateral Documents to which it is a
party shall continue in full force and effect and (c) such pledge and security
interest in the Collateral granted by it pursuant to such Collateral Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby.

SECTION 7.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.





Milacron - Amendment No. 2 to the DIP Credit Agreement

Amendment No. 1 to the DIP Note Purchase Agreement




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

MILACRON INC., as Borrower and as a Debtor and Debtor in Possession

By:      /s/    David E. Lawrence                                 

Title:     President & CEO





Milacron - Amendment No. 2 to the DIP Credit Agreement

Amendment No. 1 to the DIP Note Purchase Agreement




--------------------------------------------------------------------------------







MILACRON PLASTICS

TECHNOLOGIES GROUP INC.

As a Guarantor and as a Debtor and Debtor in Possession

By:      /s/    David E. Lawrence                                 

Title:     President & CEO

D-M-E COMPANY.

As a Guarantor and as a Debtor and Debtor in Possession

By:      /s/    David E. Lawrence                                 

Title:     President & CEO

CIMCOOL INDUSTRIAL PRODUCTS INC.

As a Guarantor and as a Debtor and Debtor in Possession

By:      /s/    David E. Lawrence                               

Title:     President & CEO

MILACRON MARKETING COMPANY.

As a Guarantor and as a Debtor and Debtor in Possession

By:      /s/    David E. Lawrence                                 

Title:     President & CEO

MILACRON CANADA LTD.

As a Guarantor and as a Debtor and Debtor in Possession

By:      /s/    David E. Lawrence                                 

Title:     President & CEO

MILACRON CAPITAL HOLDINGS B.V.

As a Guarantor and as a Debtor and Debtor in Possession

By:      /s/    David E. Lawrence                                 

Title:     President & CEO





Milacron - Amendment No. 2 to the DIP Credit Agreement

Amendment No. 1 to the DIP Note Purchase Agreement





